                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF GEORGIA
                                    MACON DIVISON


VC MACON, GA, LLC,                                )
                                                  )
                 Plaintiff,                       )           Case No. _________________
                                                  )
                                                  )
v.                                                )
                                                  )
VIRGINIA COLLEGE, LLC;                            )
EDUCATION CORPORATION OF                          )
AMERICA,                                          )
                                                  )
                 Defendants.                      )

 DEFENDANTS VIRGINIA COLLEGE, LLC’S AND EDUCATION CORPOATION OF
   AMERICA’S CERTIFICATE OF INTERESTED PERSONS AND CORPORATE
                      DISCLOSURE STATEMENT

       Pursuant to Federal Rule of Civil Procedure 7.1 and Local Rule 87, Defendants Virginia

College, LLC and Education Corporation of America (collectively, “Defendants”) certify the

following:

       1.        The undersigned counsel of record for Defendants certifies that the following is a

full and complete list of all parties in this action, including any parent corporation and any

publicly held corporation that owns 10% or more of the stock a party:

             •   Plaintiff, VC Macon, GA, LLC

             •   Defendant, Virginia College, LLC

             •   Defendant, Education Corporation of America

       2.        The undersigned further certifies that the following is a full and complete list of

all other persons, associations, firms, partnerships, or corporations having either a financial




                                                  1
interest in or other interested which could be substantially affected by the outcome of this

particular case:

       Defendants aware of no others at this time.

       3.       The undersigned further certifies that the following is a full and complete list of

all persons serving as attorneys for the parties in this matter:

            •   Counsel for Plaintiff VC Macon, GA, LLC
                Jon A. Gottlieb
                Flynn & Gottlieb, P.A.
                800 Johnson Ferry Road
                Suite 102
                Atlanta, Georgia 30342

            •   Counsel for Defendants Virginia College, LLC and
                Education Corporation of America
                Alexander B. Feinberg
                Maynard Cooper & Gale
                1901 Sixth Avenue North
                Suite 2400, Regions/Harbert Plaza
                Birmingham, Alabama 35203-2618

       Respectfully submitted this 18th day of October, 2018.



                                       /s/ Alexander B. Feinberg___________________
                                       Alexander B. Feinberg
                                       Georgia Bar No. 956505
                                       Maynard Cooper & Gale
                                       1901 Sixth Avenue North
                                       Suite 2400, Regions/Harbert Plaza
                                       Birmingham, Alabama 35203-2618
                                       T: (205) 254-1000
                                       F: (205) 254-1999
                                       E: afeinberg@maynardcooper.com


                                       Attorney for Defendants




                                                   2
                                 CERTIFICATE OF SERVICE

        I hereby certify that on the 18th day of October, 2018, I electronically filed the foregoing
with the Clerk of the Court by using the CM/ECF system which served notice of this electronic
filing upon the following:

               Jon A. Gottlieb
               Flynn & Gottlieb, P.A.
               800 Johnson Ferry Road
               Suite 102
               Atlanta, Georgia 30342
               jong@lawfg.com

               Attorney for Plaintiff


                                                      /s/ Alexander B. Feinberg_________
                                                      Alexander B. Feinberg




                                                 3
